       Case 2:17-cv-02480-EJY Document 56 Filed 11/13/20 Page 1 of 2




 1                                 UNITED STATES DISTRICT COURT
 2                                        DISTRICT OF NEVADA
 3                                                   ***
 4    LYNN GUIWAN, individually,                                 Case No. 2:17-cv-02480-JCM-EJY
 5                   Plaintiff,
 6          v.                                                                 ORDER
 7    GGP MEADOWS MALL, LLC, d/b/a
      MEADOWS MALL, a foreign limited
 8    liability company; DOE EMPLOYEE; DOES
      BUSINESS ENTITIES I through XXX,
 9    inclusive,
10                   Defendants.
11

12          As the parties are aware, there has been a recent surge in COVID-19 cases in Clark County,
13   Nevada, and elsewhere in the country. While the Court is prepared to proceed with trial, and is
14   aware that it ordered counsel for the parties to prepare for the same, the Third Amended Temporary
15   General Order of the Court, issued on November 12, 2020, states that “the Court has once again
16   determined that jury trials must be further postponed ….” G.O. 2020-03 (Third Amended). While
17   the General Order allows each presiding judge to address the need for any trial continuance, and the
18   undersigned would have liked to see this matter proceed to conclusion, the Court finds that the risk
19   is too great and it is simply unfair to ask a jury pool to appear at the Courthouse. It is also unfair to
20   request selected jurors to sit in a closed courtroom for a jury trial during this period of increased
21   COVID-19 cases.
22          Accordingly,
23          IT IS HEREBY ORDERED that the dates set in the Order Concerning Trial (ECF No. 50)
24   are vacated.
25          IT IS FURTHER ORDERED that the trial in the above captioned matter set for November
26   30, 2020 is vacated.
27          IT IS FURTHER ORDERED that this matter shall be placed on the Court’s trial stack set for
28   January 2021.
                                                       1
       Case 2:17-cv-02480-EJY Document 56 Filed 11/13/20 Page 2 of 2




 1           IT IS FURTHER ORDERED that the Court sets a telephonic hearing for December 21, 2020

 2   at 1:00 p.m., at which time counsel and the Court shall discuss whether trials are likely to resume in

 3   January 2021 and, if so, due dates for filing the Joint Pretrial Memorandum, delivery of joint

 4   evidentiary books, submission of proposed voir dire questions, filing mutually agreed upon jury

 5   instructions, filing disputed jury instructions, and filing a joint statement of the case.

 6           The parties are instructed to call the Audio Conference Line at (888) 251-2909, access code

 7   7771745, five (5) minutes prior to the hearing time. Please remain on the line until such time as the

 8   Court joins the call and convenes the proceedings. The use of a cell phone or speaker phone during

 9   the call is prohibited. The call must be made using a land line.

10

11           Dated this 13th day of November, 2020

12

13

14                                                   ELAYNA J. YOUCHAH
                                                     UNITED STATES MAGISTRATE JUDGE
15

16

17

18
19

20

21

22

23

24

25

26

27

28
                                                        2
